On Petition for Rehearing
DUFFY, Chief Judge.
Defendants urge six principal grounds for a rehearing. We have carefully examined these contentions, but find none sufficient to grant the petition for rehearing. We shall discuss only three.
We held the issues as to Count IV which count was filed after the conclusion of the testimony, should be determined only after pleadings defining the issues have been filed, and the parties have had adequate opportunity to offer evidence pertaining thereto. Defendantcounterclaimants insist the issues as to Count IV were tried by the implied consent of the parties. To have any kind of consent, there must be knowledge. It is apparent that the claim for breach of contract contained in Count IV occurred to counsel for counterclaimants after he had rested his case. Under the circumstances, neither plaintiff nor counter-claimants tried the issue by implied consent.
Counterclaimants insist that in our opinion we refer to several questions which were not properly before us stating: “No appeal was taken from the district court’s findings and judgment that plaintiff infringed defendants’ registered mark and unfairly competed with defendant-counterclaimants.” The short answer is that plaintiff appealed from the entire judgment.
In our original opinion we stated that there was no authority in the district court to assess treble damages or award attorney’s fees as to Claims I, II and IV. This is correct but we further said: “and in doing so, the Court committed reversible error.” The original opinion should be modified so as to read “and in *538doing so, as to Count I the Court committed reversible error.”
The petition for rehearing is
Denied.
FINNEGAN, Circuit Judge.
I would allow a rehearing and for that reason disavow all that is said by Chief Judge DUFFY “On Petition for Rehearing.”